UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 3) 1st Century Bancshares, Inc. (Name of Issuer) Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) 31943X102 (CUSIP Number) July 1, 2016 (Date of Event Which Requires Filing of this Statement) the appropriate box to designate the rule pursuant to which this Schedule is filed: ☐ Rule 13d-1(b) ☐ Rule 13d-1(c) ☒ Rule 13d-1(d) The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 31943X102 13G Page 1 of 5 Pages 1. Names of reporting persons Alan I. Rothenberg 2. Check the appropriate box if a member of a group (see instructions) (a) ☐ (b) ☐ 3. SEC use only 4. Citizenship or place of organization States of America Number of 5. Sole voting power 0 shares beneficially owned by 6. Shared voting power 0 each reporting person with 7. Sole dispositive power 0 8. Shared dispositive power 0 9. Aggregate amount beneficially owned by each reporting person 0 Check if the aggregate amount in Row (9) excludes certain shares (see instructions) ☐ Percent of class represented by amount in Row (9) 0% Type of reporting person (see instructions) IN CUSIP No. 31943X102 13G Page 2 of 5 Pages Item 1. (a) Name of Issuer 1st Century Bancshares, Inc. (b) Address of Issuer’s Principal Executive Offices 1875 Century Park East Suite 1400 Los Angeles, California 90067 Item 2. (a) Name of Person Filing Alan I. Rothenberg (b) Address of the Principal Office or, if none, residence 1875 Century Park East Suite 1400 Los Angeles, California 90067 (c) Citizenship United States of America (d) Title of Class of Securities Common Stock, Par Value $0.01 Per Share (e) CUSIP Number 31943X102 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) ☐ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) ☐ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) ☐ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) ☐ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) ☐ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); CUSIP No. 31943X102 13G Page 3 of 5 Pages (f) ☐ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) ☐ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) ☐ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ☐ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) ☐ Group, in accordance with § 240.13d-1(b)(1)(ii)(J). Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: 0 (b) Percent of class: 0% (c) Number of shares as to which the person has:(i)Sole power to vote or to direct the vote: 0 (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following [x]. Item 6. Ownership of More than Five Percent on Behalf of Another Person. None. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. CUSIP No. 31943X102 13G Page 4 of 5 Pages Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification. Not applicable. CUSIP No. 31943X102 13G Page 5 of 5 Pages Signature After reasonable inquiry and to the best of our knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: July 6, 2016 /s/ Alan I. Rothenberg Alan I. Rothenberg
